                 Case 7:18-cv-07057-KMK
                 Case 7:18-cv-07057-KMK Document
                                        Document 176
                                                 173 Filed
                                                     Filed 11/20/18
                                                           11/09/18 Page
                                                                    Page 11 of
                                                                            of 33

                        KAPLAN, MASSAMI.I..LO              &   ~"DREWS, LLO
                                           70 EAST 55-.x STREET
                                                 25= FLOOR



                                                                       EMO ENDROOt4l:~
                                       N11:w YORK, N:&w YORK 100~
                                       TELEPHONE (212) 922-04

JENNIFER HUANG
                                        FACSIMILE (212) 922-053               Vfl.Q.T:UTl!Ei:T
                                              www.kmalawfirm.com                                              60606
jhuong@kmolcwfirm.com                                                                    CHICAGO. ILL!NOtS
                                                                                      it:LEl. .<O"f:    (3!2) 345•3000
!212) 991-5918
                                                                                       f"ACSiM!l.l\'.   {3,2i 345•3! 19


                                                   November 9, 2018

      VIAECF

      Hon. Kenneth M. Karas, U.S.D.J.
      United States Courthouse
      300 Quarropas Street
      White Plains, New York 10601-4150

             RE:     City of Newburgh v. United States of America, et. al.
                     Case No.: 7: J8-cv-02057-KMK


      Dear Judge Karas:

             We represent Defendant Federal Express Corporation ("FedEx") in the referenced matter.
      In accordance with your Honor's Individual Rules of Practice, we respectfully submit this letter
      to request a pre-motion conference in connection with the filing of a pre-Answer motion 1
      pursuant to Rules 8, 10 and 12(b)(6) of the Federal Rules of Civil Procedure dismissing all
      causes of action against FedEx in this matter.

              This lawsuit arises from the alleged contamination and pollution of the City of
      Newburgh's water supply source and systems due to the discharge. release, spill and/or disposal
      of various hazardous waste and substances at Stewart International Airport (4'the Airport") and
      Stewart Air National Guard Base (''the Base"), both of which are located in the neighboring town
      of New Windsor. New York. See Complaint ~11-2 [D.E. l]. On August 6, 2018, the City of
      Newburgh ("City") filed its Complaint against 23 named Defendants in its capacity as: ( 1) the
      0\\-ner of real property e'City Property") in the TO\\'t1S of New Windsor and Nev..rburgh
      containing the Washington Lake Reservoir ("Washington Lake"), the primary water supply for
      the City, portions of the City's drinking water reservoir watershed ("City Watershed"), and other
      parts of the City's public water supply and distribution system ("City Water System") and (2) as
      a user of waters that flow through the City Watershed; and (3) as the operator of this public water
      supply system for City residents, businesses and other water users. See Complaint 11 [D.E. 1].

      1
        FedEx signed a Waiver to the issuance of a Summons pursuant to Fed.R.Civ.P. Rule 4(d), and
      its respanse to the Complaint is now due on November 12, 2018. Thus, pursuant to your
      Honor;s Individual Rules-of Practice, at ,i UA., this request will now stay the deadline for FedEx
      to file its motion.
                Case 7:18-cv-07057-KMK
                Case 7:18-cv-07057-KMK Document
                                       Document 176
                                                173 Filed
                                                    Filed 11/20/18
                                                          11/09/18 Page
                                                                   Page 2
                                                                        2 of
                                                                          of 3
                                                                             3


KAPLAN,   MAssAMILLO &        ANDREWS, LLO

 Hon. Kenneth M. Karas, U.S.D.J.
 November 9, 2018
 Page2

       The general factual basis for the Complaint is that the Defendants either manufactured,
       discharged, released, spilled and/or disposed of haz.ardous waste and substances, including those
       containing perfluorooctanesulfonic acid ("PFOS") and perfluorooctanoic acid ("PFOA'i, and
       0\\<11ed and/or currently own, leased and/or currently lease the land where disposal of such
       hazardous waste and substances occurred and/or are occurring. See Complaint ,r,i 2-5 [D.E. I].

               The Complaint asserts a total of thirteen (13) causes of action against the Defendants,
       eight (8) of which are asserted against FedEx and certain other non-manufacturer defendants: ( 1)
       First Cause of Action Under the Resource Conversation and Recovery Act; (2) Third Cause of
       Action Under the Comprehensive Environmental Response Compensation and Liability Act; (3)
       Fourth Cause of Action for Negligence; (4) Sixth Cause of Action for Strict Liability for
       Abnormally Dangerous Activities; (5)Tenth Cause of Action for Public Nuisance; (6) Eleventh
       Cause of Action for Trespass; (?)Twelfth Cause of Action for Equitable and/or Implied
       Indemnification; (8) Thirteenth Cause of Action for Restitution. With respect to the paragraphs
       encompassing these causes of action, the allegations against each Defendant are similar, vague
       and conclusory in that no distinct facts are asserted against each individual Defendant. Instead,
       the allegations are repetitious, conclusory and consist of a "formulaic recitation" of the elements
       required of the causes of action.

                In fact, with respect to FedEx, the City relies only upon one specific factual allegation
        against it: that as a result of a September 5, 1996 emergency landing of FedEx Flight 1406 at the
        Airport due to a fire in the cabin (" 1996 Accident"), the aircraft was destroyed by fire and
        allegedly resulted in «a high-volume broadcast of AFFF [being] discharged and/or released to
        extinguish the flames; but the AFFF was not contained or was inadequately contained." See
        Complaint ,1 207, See also. generally, Complaint [D.E. l]. As an initial matter, while Plaintiff
        alleges that there are other la\\'Suits filed by other plaintiffs pending before this and other courts
        for the same contaminations alleged here, this is the only action in which FedEx is a defendant..

        Plaintiff's Complaint Fails To Comply With Federal Pleadings Standards

                To survive a Rule 12(b)(6) motion, a complaint must contain sufficient factual matter,
        accepted as true, to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556
        U.S. 662, 678 (2009). A claim is facially plausible when the factual content allows the court to
        infer that the defendant is liable for the misconduct alleged. Id. Although Rule 8(a) does not
        require "detailed factual allegations," it requires more than an "unadorned, the-defendant-



        2 According to the Complaint, beginning in approximately 2009, the Environmental Protection Agency

        ("EPA), the U.S. Department of Health and Human Services ("HHS"), as well as other public agencies,
        issued health advisories and conducted studies associating exposure of various amounts of PFOA and
        PFOS with several adverse health effects.
                  Case 7:18-cv-07057-KMK
                  Case 7:18-cv-07057-KMK Document
                                         Document 176
                                                  173 Filed
                                                      Filed 11/20/18
                                                            11/09/18 Page
                                                                     Page 3
                                                                          3 of
                                                                            of 3
                                                                               3


KAPLAN, MAss.AMI:r..Lo &. ANDREWS, LLO

  Hon. Kenneth M. Karas, U.S.D.J.
  November 9, 2018
  Page3

          unlavvfi.dly-harmed-me accusation." Id. Thus, a pleading ''that offers 'labels and conclusions' or
          a 'formulaic recitation of the elements of a cause of action will not do."' Id. Further, each claim
          must be "limited as far as practicable to a single set of circumstances," and, in order to promote
          clarity, "each claim founded on a separate transaction or occurrence ... must be stated in a
          separate count." Fed. R. Civ. P. JO(b).

                  Apart from the general allegation asserted near the beginning of the Complaint under the
          subheading ..IL Properties Impactedt that FedEx discharged or released AFFF following the
          1996 Accident, Plaintiff provides no other facts, or legal grounds to support each of the causes of
          action asserted against it. The allegations in each of the causes of action asserted against FedEx
          are pure]y speculative, and provide insufficient clarity to allow FedEx to frame a responsive
          pleading. For example, with respect to the first cause of action under the Resource Conservation
          and Recovery Act, other than generally alleging that FedEx was a "generator" or "'transporter,"
          Plaintiff asserts no specific allegations with respect to FedEx's alleged role as "generator" or
          "transporter."      It is thus unclear how the 1996 Accident contributed to this alleged
          contamination, or how such contamination that occurred at least 20 years ago now presents an
          imminent or substantial endangerment. Indeed Plaintiffs general reliance on the 1996 Accident
          as a basis for its causes of action against FedEx is so conclusory, and the incident so remote from
          the factual al]egations, that all or certain of the causes of action--even if further particularized-
          likely are subject to a with prejudice dismissal.

                For these and other reasons which wil1 be more fully addressed in its motion to dismiss,
          FedEx has a reasonable basis to proceed, and respectfully requests a pre-motion conference.

                                                                Respectfully submitted,




          cc:     All Counsel of Record (VIA ECF)
                                                                      1~ ~+ ~"~ ~? -tV\.Cj
                                                                       "otv\\._ )'J-J\LS -\u. ~ ~I\\ l)L\ !I
                                                                      ~(icl~'-~~       1k. -tu. (lJ-J.\~ «'-ih"v\.
                                                                    1'V11)   .,i.../   1(>\,<~ {c, c.11 o>•<k; 111
                                                                    'fi'\·~ ~St-                 oJJ~
                                                                                                       11/u,[t1
